TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00701-CV



                              Terry Christopher Bounds, Appellant

                                                 v.

     David Fernea; Bounds and Pinto Marketing, Inc.; and Austrends, Inc., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. D-1-GN-07-003874, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 The parties have filed an agreed joint motion advising this Court that they have

reached a full and final settlement agreement and requesting that we vacate the district court’s

judgment, dismiss the case in its entirety, order that each party bear its own costs of appeal, and

order that this Court’s mandate issue immediately. We grant the motion, reinstate the appeal, vacate

the district court’s judgment, and dismiss the case. See Tex. R. App. P. 18.1(c), 42.1(a)(2)(A),

43.2(e), 43.6.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Goodwin

Vacated and Cause Dismissed on Joint Motion

Filed: May 2, 2014